DETAILED ACTION
This office action is response to 08/31/2021. Claims 1, 3-7, 9-14 and 16-20 are amended. Claims 2, 8 and 15 cancelled. Claims 1, 3-7, 9-14 and 16-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 12/04/2014, with respect to claims 1, 3-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Speicher (US 2019/0174208 A1)  in view of Mohamadi (US 2015/0077282 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. Applicant submitted IDS dated on 08/31/21 which is considered and entered.
Allowable Subject Matter
3.       Claims 1, 3-7, 9-14 and 16-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 14, the prior art of record, specifically Speicher (US 2019/0174208 A1)  teaches a wearable on-body first responder system comprising: sensor configured to identify sensor information; a controller configured to interface with sensor, wherein controller is configured to collect and distribute sensor information; an input/output (I/O) device configured to interface with controller and present sensor information to a user of on-body first responder system (Fig. 10, para 307, read, write, memory protections, using address layout randomization, para 0075, geo-located data 
Prior art of record, Mohamadi (US 2015/0077282 A1) teaches a method comprising: providing a wearable communicator unit to each of a plurality of team members; providing an active tag in proximity to each communicator unit for each team member; positioning a plurality of 2-D sensor units; operating the plurality of 2-D sensor units in a dynamic mode that searches for motion of a subject and reads an active tag of each wearable communicator unit for locating a precise position of wearable unit; and displaying, wearable communicator unit (systems provide real-time monitoring of first responders, with identification of team member using active tags [Abstract], and Communicator units 102 to address identification of users (first responder team members) and as in Fig. 1, wearable communicator units 102 for each team member 104, team leader 104, and [0026-0028] and, FIG. 2, responder's on FIMD communicator unit 102, instantaneous position with identification  of responder [0031]).
However, the prior arts of record fail to teach, make obvious, or suggest, a monitoring system comprising: unique identification associated with a specific person of plurality of teams. receive a first data packet, wherein the first data packet comprising a unique identification  of  at least one another communication unit carried by a second person, of the plurality of persons, associated with a first team; and receive a second 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 3-7, 9-14 and 16-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/MIRZA F ALAM/Primary Examiner, Art Unit 2689